UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7769


T. THORNE-EL,

                Plaintiff – Appellant,

          and

ANTHONY J. WASHINGTON,

                Plaintiff,

          v.

IRVIN RYAN, JR.; A. GODFREY; MS. ROBERSON; MRS. BROOKS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-ct-03063-F)


Submitted:   February 28, 2013             Decided:   March 26, 2013


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Thorne-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          T.   Thorne-El   appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).    We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     Thorne-El v. Ryan, No. 5:12-ct-03063-F

(E.D.N.C. Sept. 28 & Oct. 9, 2012).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             AFFIRMED




                                  2